722 N.W.2d 886 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Coral Eugene WATTS, Defendant-Appellee.
Docket No. 131406. COA No. 266959.
Supreme Court of Michigan.
November 1, 2006.
On order of the Court, the application for leave to appeal the April 25, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE that portion of the Court of Appeals judgment that remands the case to the district court with directions to reconsider its bindover decision. Here, the Kalamazoo Circuit Court failed in its duty to determine whether the 8th District Court abused its discretion in ordering the case to be bound over. The circuit court erred in determining that a ground existed to dismiss or remand to the district court under MCR 6.110(H). The district court was not prohibited by MCR 6.110(D) from considering properly admitted other-acts evidence under MRE 404(b). Further, MCR 6.110(C) was not violated because the proceedings held in district court were conducted in accordance with the rules of evidence. Thus, we REMAND this case to the Kalamazoo Circuit Court for further proceedings as otherwise directed by the Court of Appeals.
We do not retain jurisdiction.